DETAILED ACTION
The amendment filed 3/8/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments and amendments filed 3/8/2021 are sufficient to overcome the previous rejections under 112 and the objections to the drawings and specification.  
	Applicant’s remarks, page 4, describes that a corrected figure 1 was submitted with the response of 3/8/2021, but no replacement figure was received by the Office.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins et al. (US 6,374,925) in view of Bernard (US 9,249,638).  Elkins et al. disclose a method to maintain a bottom hole fluid pressure control to a wellbore of a drilling operation that utilizes a drillstring (abstract, also col. 7, line 40 - col. 8, line 38), the method comprising injecting mud in the wellbore by an injection device adapted to maintain fluid pressure control (col. 7, lines 40-67, injection device 90); injecting a fluid into the wellbore to maintain a borehole pressure within an annulus of the wellbore at a desired constant pressure during an operation involving the addition or removal of a stand to the drillstring (col. 8, lines 5-12); when the drilling operation is halted to add a new stand to the drillstring, the injection device is stopped (col. 7, line 64 – col. 8, line 12, where it is described that the fluid may be injected while pump 90 is stopped) and the fluid is injected to maintain the borehole pressure within the annulus of the wellbore .
Elkins et al. do not disclose that the drilling fluid injected to maintain a bottom hole pressure is a compressible gas.  Bernard discloses a method and system wherein a compressible gas is injected in order to control a bottom hole fluid pressure (col. 1, line 59 – col. 2, line 20, note the injection is directly to an annulus, col. 2, lines 26-37, col. 5, lines 20-25, col. 6, lines 9-14); wherein the compressible gas is nitrogen (col. 2, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

3/22/2021